Case 1:19-cv-00715-LO-IDD Document 63 Filed 08/26/19 Page 1 of 2 PageID# 939

                                                                                                      ^ I .
                                                                                                          ii i



                           UNITED STATES DISTRICT COURT
                                                                                  AUG 26 2019
                                         FOR THE                                                          I'u-/
                           EASTERN DISTRICT OF VIRGINIA                     I                             1
                                                                          CLl                   ... CCJRT
                                    Alexandria Division                         ALE.x.::::niA. Virginia



JUUL LABS,INC.,
      Piaintiff,




V.                                                        Civil Action No. l:19-cv-00715




THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A, Defendants.


                                 ANSWER OF SIBEL TOY


       COMES NOW SIBEL TOY,Defendant and denies each and every allegation in
Plaintiffs Verified Complaint and First Amended Verified Complaint and demands strict proof
thereof.




                                                                 Sibel Toy, Pro
                                                                5007 Falcon Hhllow Rd.
                                                                 McKinney, Texas 75072
                                                                469-215-9695
                                                                Sibelnvc@gmail.com




ANSWER OF SIBEL TOY                      PAGE 1
Case 1:19-cv-00715-LO-IDD Document 63 Filed 08/26/19 Page 2 of 2 PageID# 940
